NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 6, 2022
                                   Decided May 9, 2022

                                           Before

                       DIANE S. SYKES, Chief Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 21-2169

UNITED STATES OF AMERICA                            Appeal from the United States District Court
     Plaintiff-Appellee,                            for the Northern District of Indiana,
                                                    Hammond Division.

       v.                                           No. 2:18-CR-120 JD

RENATO SALAZAR-LOPEZ,                               Jon E. DeGuilio,
    Defendant-Appellant.                            Chief Judge.

                                         ORDER

       A jury found Renato Salazar-Lopez guilty of possessing with intent to distribute
over one kilogram of heroin, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(i), and sentenced him to
135 months in prison and five years of supervised release. He appealed, but his
appointed counsel asserts that an appeal would be frivolous and moves to withdraw.
See Anders v. California, 386 U.S. 738, 744 (1967). Counsel’s brief explains the nature of the
case and explores potential issues that an appeal of this kind would typically involve.
Because counsel’s brief appears sufficient, and Salazar-Lopez did not respond to the
No. 21-2169                                                                         Page 2

motion with other potential arguments, see CIR. R. 51(b), we limit our review to the issues
raised in counsel’s brief. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Officer Brian Taylor stopped the car that Salazar-Lopez was driving near an
Indiana toll plaza for failing to signal while changing lanes. A search of the car yielded
nearly five kilograms of heroin and $6,000. Salazar-Lopez was charged with possession
with intent to distribute over one kilogram of heroin. §§ 841(a)(1), (b)(1)(A)(i).

       Salazar-Lopez moved to suppress the evidence from the search, arguing that
Taylor lacked probable cause for the stop or the search and unconstitutionally extended
the traffic stop. The district judge ordered a hearing only on whether there was
probable cause for the stop because there were conflicting accounts of the lane change.
(A recording from the officer’s dashboard camera showed the rest of the interaction.)

        A magistrate judge held the suppression hearing. Salazar-Lopez did not testify
live, but he submitted an affidavit stating that he had used his turn signal when changing
lanes. Officer Taylor testified that he observed Salazar-Lopez changing lanes without
signaling, pulled him over, and then turned on the dashboard camera. Salazar-Lopez
cross-examined Taylor about another of his stops. United States v. Mesumb, No. 2:19 CR
34, 2020 WL 30974673 (N.D. Ind. Jun. 11, 2020). There, the judge had suppressed evidence
of drugs Taylor had found in a car after determining that, contrary to Taylor’s testimony,
the defendant had withdrawn his consent to the search. Id. at *1–*2.

        Here, the magistrate judge credited Taylor’s testimony and recommended denying
Salazar-Lopez’s motion to suppress the evidence because there was probable cause for the
stop. The magistrate judge explained that nothing in Taylor’s testimony or Mesumb
suggested he had a “pattern of making up traffic offenses as an excuse to make stops.” The
district judge adopted the report and recommendation over Salazar-Lopez’s objection. The
government then moved to exclude from trial any mention of the Mesumb stop as irrelevant,
misleading, and unduly prejudicial. See FED. R. EVID. 401, 403, 608. The judge granted that
motion, finding “very little probative value to this line of questioning.” (Later, at trial, the
judge denied Salazar-Lopez’s oral motion to reconsider after he conceded that cross-
examining Taylor based on consent to search in another case was irrelevant to the issue of
probable cause for Salazar-Lopez’s stop.)

      Salazar-Lopez moved for a bench trial because of the COVID-19 pandemic, but
the government opposed the motion. See FED. R. CRIM. P. 23(a)(2). The judge denied the
motion and held a one-day trial at which Salazar-Lopez did not testify. Taylor testified
No. 21-2169                                                                          Page 3

consistent with his suppression hearing testimony. He also described questioning
Salazar-Lopez with the aid of the Google Translate app on his phone because Salazar-
Lopez primarily spoke Spanish. According to Taylor, Salazar-Lopez gave conflicting
answers about his route and the purpose of his trip and could not produce registration
or rental documents for the car. Taylor therefore sought and received oral consent for a
search. The jury also saw the dashcam recording with subtitles that an expert certified
as accurate. The video showed Salazar-Lopez consenting to a car search, Taylor reading
Salazar-Lopez his Miranda rights, and Salazar-Lopez admitting to having drugs. Taylor
testified that his search yielded $6,000 and nearly five kilograms of heroin, of which the
jury was shown pictures. Salazar-Lopez did not object to any evidence or questioning
but cross-examined Taylor about his Spanish fluency.

       At the close of the government’s case, Salazar-Lopez moved for a judgment of
acquittal. FED. R. CRIM. P. 29(a). He argued that, based on the language barrier between
him and Taylor, the government had not proven beyond a reasonable doubt that he
knew when he was stopped that drugs were in the car or that he intended to distribute
them. The judge denied that motion. Salazar-Lopez did not testify or present a defense
case, and the jury then found him guilty. He did not renew his motion after the verdict.
FED. R. CRIM. P. 29(c)(1).

       At sentencing, Salazar-Lopez challenged the presentence investigation report’s
calculation of his criminal history category (II), arguing that he had served only 59 days
for a prior offense, not 60 days as the report stated, so he should be a Category I
offender under U.S.S.G. § 4A1.1(b). He also argued for a reduction for acceptance of
responsibility on the ground that he had “admitted the illegality of his cargo at the
scene of the stop,” and had gone to trial only to preserve Fourth Amendment claims. He
sought the statutory minimum sentence of 10 years in prison. See § 841(b)(1)(A)(i).

        The judge adopted the PSR without change, including its calculation of a total
offense level of 32 and a criminal history category of II, yielding a guidelines range of
135 to 168 months in prison. See § U.S.S.G. Sent’g Table (2018). He explained that the PSR
correctly reflected 60 days of custody on the prior offense because the day on which
Salazar-Lopez was taken into custody counts under 18 U.S.C. § 3585(a). The judge also
ruled that Salazar-Lopez’s repeated challenges to his “factual guilt” were inconsistent with
granting reductions for acceptance of responsibility. After hearing from Salazar-Lopez, the
judge acknowledged his “sincere and heartfelt” remorse, and sentenced him to the bottom
of his guidelines range, 135 months in prison, and a mandatory five-year term of
supervised release. See § 841(b)(1)(A)(i), (viii). He explained that the sentence reflected the
No. 21-2169                                                                          Page 4

seriousness of the offense—it involved “almost five times more” heroin than what triggers
the statutory minimum sentence—and the danger that “about 48,000 individual doses” of
heroin posed to the community. See 18 U.S.C. § 3553(a)(1)(a), (c).

       In his Anders brief, counsel first concludes that Salazar-Lopez could make no
meritorious argument challenging the judge’s denial of his suppression motion. We
agree. We would defer to the judge’s factual finding that Salazar-Lopez failed to signal,
United States v. Cole, 21 F.4th 421, 425, 428 (7th Cir. 2021) (en banc), which includes the
decision to credit Officer Taylor’s reasons for the stop. See United States v. Richmond,
924 F.3d 404, 410–11 (7th Cir. 2019) (citation omitted). That finding requires the
conclusion that the stop was based on probable cause and therefore lawful.

       We also agree with counsel that Salazar-Lopez could not successfully challenge
the judge’s denial of his motion under Rule 29 of the Federal Rules of Criminal
Procedure. We give great deference to a jury’s verdict in all cases, and because Salazar-
Lopez did not renew a motion after the verdict, he would have to make the more
demanding showing that his conviction is a “manifest miscarriage of justice.”
United States v. Nieto, No. 19-2209, 2022 WL 897552, at *5 (7th Cir. Mar. 28, 2022). He
would be unable to meet that standard because the jury heard sufficient undisputed
evidence that Salazar-Lopez acknowledged possessing drugs in the car and intending to
deliver “kilogram quantities” to Chicago. United States v. Hidalgo-Sanchez, No. 20-2673,
2022 WL 970564, at *9 (7th Cir. Mar. 31, 2022). And he had the opportunity to cross-
examine the government’s witnesses and expose weaknesses in Taylor’s Spanish
communication. See United States v. Shaffers, 22 F.4th 655, 660 (7th Cir. 2022).

       Turning to the sentence, we agree with counsel that it would be frivolous for
Salazar-Lopez to argue that the judge committed procedural error when determining
Salazar-Lopez’s sentencing range. See United States v. Griffith, 913 F.3d 683, 687 (7th Cir.
2019). Salazar-Lopez could not show that the judge misapplied § 3585(a) to his prior
offense and thus miscalculated his criminal history category, § 3585(a). He also could
not show that the court failed to consider the 18 U.S.C. § 3553(a) factors.

       Finally, nothing in the record would permit Salazar-Lopez to rebut the
presumption that his term of imprisonment—at the bottom of his correctly calculated
guidelines range—or the length of supervised release—at the statutory minimum—
were substantively reasonable. See Griffith, 913 F.3d at 689. The court acknowledged
Salazar-Lopez’s “sincere and heartfelt” apology in mitigation, but explained that the
No. 21-2169                                                                      Page 5

seriousness of the offense and the harm to the public such a large amount of heroin
would cause, § 3553(a)(2)(A), (C), justified the sentence.

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.